Citation Nr: 1047870	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-22 781                                                                                                                                      
	                                        )        
DATE
	                                        )
	                                        )

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an increased rating in excess of 10 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty for over 20 years until his 
retirement in February 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of June 2002 and April 2006 rating decisions of the Los 
Angeles, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2010, a Board videoconference hearing was held before 
the undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.

The issue of service connection for hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran has 
experienced headaches every day, with prostrating headaches 
occurring approximately three times per month.  

2.  At no time during the initial rating appeal period has the 
Veteran experienced completely prostrating, prolonged headaches, 
or experienced severe economic inadaptability due to the service-
connected headaches.




CONCLUSION OF LAW

The criteria for a 30 percent rating, but no greater than 30 
percent, for migraine headaches have been met for the entire 
rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A November 2005 letter explained 
the evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The Veteran has had ample opportunity 
to respond/supplement the record, and he has not alleged that 
notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examinations in October 2005 and March 2009.  
These examinations, taken together, are found to be adequate for 
rating purposes.  In this regard, it is noted that the examiners 
reviewed the Veteran's medical history and complaints, made 
clinical observations, and rendered opinions regarding the 
severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (finding that VA must provide an examination that is 
adequate for rating purposes).  He has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty to 
assist is met, and the Board will address the merits of the 
claim. 

Increased Rating for Migraine Headaches

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

Service connection for tension headaches was initially granted, 
and a noncompensable (zero percent) rating awarded, by rating 
decision of the RO in December 1979.  The Veteran submitted his 
claim for increase in July 2005.  By rating decision of the RO 
dated in August 2009, the evaluation of the Veteran's headache 
disability was increased to 10 percent, effective the date of 
claim in July 2005.  The Veteran has not disagreed with the 
effective date of this award.  

Under DC 8100, a 10 percent rating is assigned for migraine 
headaches when a veteran has characteristic prostrating attacks 
averaging once in two months over the last several months.  A 30 
percent rating is assigned for migraine headaches when a veteran 
has characteristic prostrating attacks averaging once per month 
over the last several months.  A 50 percent rating is assigned 
for migraine headaches when a Veteran has very frequent, 
completely prostrating headaches with prolonged attacks that are 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a.  

The rating criteria do not define the term "prostrating."  By way 
of reference, "prostration" is defined as "extreme exhaustion or 
powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 
(28th Ed. 1994).  

An examination was conducted by VA in October 2005.  At that 
time, the Veteran described his headaches as being in either the 
front of the head or back of the neck.  He stated that he had 
headaches two to three times per month and that they might last 
two or three days.  He denied nausea, vomiting, or light 
sensitivity with the headaches and used over-the-counter 
medications.  Neurologic examination was normal.  The diagnosis 
was tension headaches, mild to moderate.  The examiner stated 
that the headaches were consistent with tension headaches and did 
not appear to be prostrating.  

VA outpatient treatment records dated in July and August 2006 
show that the Veteran began receiving the medication Caferot for 
his headache disability.  An MRI was ordered, but the Veteran was 
unable to undergo this testing due to claustrophobia.  In July 
2007, the Veteran gave a history of chronic headaches, most 
likely migraine, since the 1960's.  He reported having had 
headaches approximately three times per week, with four to five 
"severe" migraines in the past two months.  He described the 
headaches as starting with his eyes, with pain down the neck and 
back.  He reported that the pain alternated sides or was 
bilateral.  The pain rated a 10+/10, with photophobia, nausea and 
occasional vomiting.  Each episode lasted from one to three days.  
He took Tylenol, which helped a little; but had tried other 
medications in the past that did not work well.  The Veteran was 
not started on headache prophylaxis due to physical 
contraindications such as possible kidney stones and elevated 
liver enzymes.  He continued treatment and in March 2007 
phonophobia was also reported as associated with his headaches.  
In May 2007 he was noted to have blurred vision.  At that time, 
the assessment was of chronic migraine headaches, with failed 
multiple medications.  Beginning the medication Neuorontin was 
planned.  

VA outpatient treatment records show that in February 2008 the 
Veteran complained of having about four migrainous headaches per 
month, which were unchanged with medication.  Another change in 
medication, to Tizanidine HCL, was attempted.  In May 2008, it 
was noted that the headaches were unchanged.  In December 2008, 
the Veteran's headaches were characterized as typically starting 
in the neck and subsequently migrating into the head, either on 
the right side or both sides.  These then evolved into a 
throbbing headache pain associated with photo/phonophobia with 
associated nausea and vomiting.  The Veteran recorded in a 
headache diary (also of records) that the headaches were as 
frequent as three to seven days per week, of which three to five 
could be severe and disabling.  He stated that the symptoms were 
about the same as those noted in service when they were first 
developed, and it appeared from review of the Veteran's service 
treatment records (STRs) that they were similar.  The assessment 
was of headaches that were difficult to control.  The Veteran was 
to attempt acupuncture for treatment to see if this would help.  

An examination was conducted by VA in March 2009.  The Veteran 
reported headaches that he described as a tight pain starting at 
the back of the head and radiating down the neck and to the front 
of the head.  This then became a throbbing type of headache, with 
pain on both sides of the head and behind the eyes.  He 
experienced constant headache daily and three episodes of severe 
headaches per month.  On those occasions, he had an aura of 
metallic taste and flashes of light before the headache occurred.  
There was nausea; vomiting; and hypersensitivity to light, sound, 
and smell.  When these occurred, he had to stay in bed and was 
unable to do anything.  The treatment was with Tylenol and a cold 
rag to the face and head.  Over the years, he had been given 
different medications, without any alleviation of the symptoms.  
During severe flare-ups he was bed confined, and he had lingering 
headaches, which affected his personal life.  Neurologic 
examination was essentially normal.  The assessment was of 
migraine headaches, which was a progression of the previous 
diagnosis of tension headaches.  The headaches were described as 
debilitation, recurrent headaches, with throbbing; nausea; 
vomiting; and hypersensitivity to light, sound and smell.  The 
condition had an effect on his daily activities as he was not 
able to help with household chores due to severe exacerbations.  
It was noted that there was no effect on occupation as the 
Veteran was retired.  

Additional VA outpatient treatment records, dated through July 
2009 show that the Veteran was continuing to receive treatment 
for his headache disability.  During his hearing before the 
undersigned in October 2010, the Veteran and his wife testified 
that he visited the VA emergency room approximately 20 times 
since February 2010, with little results.  

Having reviewed the evidence of record, the Board finds that the 
evidence is in relative equipoise regarding whether the Veteran 
qualifies for the next higher 30 percent rating under Diagnostic 
Code 8100 for the entire rating period since July 2005.  The 
evidence indicates that the Veteran experiences almost daily 
headaches with some being described as severe about three times 
per month.  While some of these might be described as 
prostrating, there is no indication that these occur with such 
frequency as to be productive of severe economic inadaptability.   

Although the Veteran's headaches occur on a daily basis, the 
evidence indicates that he only experiences severe headaches 
approximately three times per month.  While these might cause 
bedrest for as long as a day, they do not occur with the 
frequency necessary to be productive of severe economic 
inadaptability.  Considering the frequency of the attacks and the 
incapacitation endured by the Veteran during the headaches, the 
Board finds that the evidence is in relative equipoise as to 
whether the headaches may be considered prostrating attacks.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's service-connected migraine headaches 
more nearly approximate the criteria for a 30 percent rating 
under Diagnostic Code 8100 for the entire initial rating period 
on appeal (from July 2005).

The Board finds that the Veteran's headaches do not meet the 
criteria for the next higher 50 percent rating under Diagnostic 
Code 8100 for any period during the appeal.  As noted above, the 
Veteran experiences headaches the resemble prostrating headaches 
only approximately three times per month.  As the preponderance 
of the evidence indicates that the Veteran's headaches are not 
completely prostrating, are not prolonged in nature, and are not 
productive of severe economic inadaptability, the Board finds 
that the preponderance of the evidence weighs against a rating in 
excess of 30 percent for any period of the appeal under 
Diagnostic Code 8100.  38 C.F.R. § 4.124a.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular 
rating is warranted. Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards. See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, a veteran's disability picture 
requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the service-connected 
headaches is inadequate.  The rating assigned under Diagnostic 
Code 8100 is based on the average impairment of earning capacity 
resulting from migraine headaches involving prostrating attacks.  
The rating criteria specifically contemplate the frequency and 
severity of the headaches, including whether the headaches are 
prostrating, and includes economic inadaptability.  The record 
contains no indication that the Veteran's headache disability 
causes him greater difficulty than that contemplated by the 30 
percent rating assigned in this decision.  Therefore, having 
reviewed the evidence and the ratings assigned, the Board finds 
that the evidence does not show such an exceptional disability 
picture to render the schedular evaluation assigned for the 
headache disorder to be inadequate to rate the Veteran's service-
connected headache disability.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to  38 C.F.R. § 3.321(b)(1) is not 
warranted.  

For these reasons, the Board finds that the Veteran's service-
connected headaches meet the criteria for a 30 percent, but no 
greater than 30 percent, rating under Diagnostic Code 8100.  
Specifically, the evidence indicates that the Veteran experiences 
recurrent prostrating headaches three times per month.  The 
evidence does not show more severe symptoms and economic 
inadaptability required for a higher rating for any period under 
Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a.


ORDER

An increased rating of 30 percent, but no greater than 30 
percent, for migraine headaches, is granted.


REMAND

Review of the record shows that the Veteran's service treatment 
records (STRs) include some elevated blood pressure readings in 
1972, 1976, 1978, and 1979 that are interspersed with readings 
that were considered to be within normal limits.  Hypertension is 
persistently high arterial blood pressure with suggested 
threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg 
diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th 
ed. 1988).  While the Veteran's blood pressure reading was within 
normal limits on VA examination in October 1979, an elevated 
reading was found on an examination utilized by the postal 
service several months earlier in August 1979.  Elevated readings 
were also demonstrated in treatment records from a service 
medical facility in 1980 and 1981.  The Veteran was diagnosed as 
having hypertension in mid-1990.  He has not been afforded an 
examination by VA to determine if the elevated blood pressure 
readings in service marked the onset of the hypertension that was 
diagnosed years later.  Such an examination is deemed to be 
necessary.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006)

Accordingly, the issue of service connection for hypertension is 
REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to 
undergo a VA medical examination to ascertain 
the current nature, extent, and etiology of his 
hypertension.  The examiner should be requested 
to render an opinion regarding whether it is at 
least as likely as not (probability 50 percent 
of more) that any currently diagnosed 
hypertension is related to the elevated blood 
pressure readings in service.  The relevant 
documents in the claims folder including 
the STRs should be made available for review in 
connection with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issue of service 
connection for hypertension.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits.  The Veteran should be given an 
opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


